Case 1:21-mj-00004-N Document 6 Filed 04/16/21 Page1iofi PagelD#: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

IN THE MATTER OF THE APPLICATION )
OF THE UNITED STATES OF AMERICA _)

FOR AN ORDER AUTHORIZING )
THESURREPTITIOUS ENTRY, ) Mag. J. No. 21-0004-N
INSTALLATION AND USE OF ) UNDER SEAL

ELECTRONIC TRACKING EQUIPMENT )
ABOARD AN AIRCRAFT, more )
particularly described below )
RETURN FOR ORDER AUTHORIZING THE SURREPTITIOUS ENTRY,
INSTALLATION, AND USE OFAN
ELECTRONIC TRACKING DEVICE AS A PHYSICAL
SURVEILLANCE AID
The Court previously authorized the surreptitious entry, installation and use of electronic
tracking equipment upon the Aircraft identified in the Court’s Order (Doc. 2), particularly a
1974 Cessna 421B, serial number 421B0599 (hereinafter referred to as the subject aircraft). The
Court’s Order further provided that the Government would return the warrant within 10 days of

the removal of the said tracking device. HSI Special Agent Daniel McKenzie makes the

following return:

Date and time warrant executed: January 13, 2021
Copy of warrant application and inventory left with: Subject aircraft
Inventory made in the presence of: Tyler Bagley
Inventory of the property seized: Electronic data relating to the GPS location of the
subject aircraft from Jan. 13, 2021 to April 6, 2021
CERTIFICATION

I declare under penalty of perjury that this inventory is correct and was returned as
required to the designated judge.

\" )
Date: \\ VJ Z,
y f : Unas

Executing officer’s signature
HSI Special Agent Daniel McKenzie

 
